Detailed Action

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  10/05/2021 has been entered.
 
Applicant’s Arguments 

This action in response to Applicant’s 10/05/2021 remarks and amendment. Claims 1 – 4, 6 - 11, 13 – 40 are pending; Claims –4, 6, 7, 11, 13 -14 are amended; 15 -40 are new.

The Examiner withdraws the ODP rejection in view of Applicant’s 10/05/2021 eTD. 
The Examiner withdraws the 35 USC § 112 rejection of Claim 2 in view of Applicant’s amendment.

Information Disclosure Statement
The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 10/05/2021.
Drawings
The Examiner contends that the drawings submitted on 11/18/2019 are acceptable for examination proceedings. 

Pre-AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

First inventor to File Provisions of the AIA 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4, 6-11, 13-40 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Choi United States Patent Application 20140029484.
With regards to Claim 1, 8, 15, 22, 29, 35, Choi teaches a UE device, comprising a processor circuit configured to establish a connection to a first serving cell operating in a Frequency Division Duplex (FDD) mode, the first serving cell designated as a primary serving cell (PCell); and establish a connection to a second serving cell operating in a Time Division Duplex (TDD) mode, the second serving cell designated as a secondary serving cell (SCell); FIG. 1A AND  ¶ [0065] Referring to FIG. 2A, a PCell operates in an FDD mode 201 with downlink transmission frequency of f1 and uplink transmission frequency f2. A Secondary cell (SCell) operates in a static TDD mode 202 with Down Link (DL) and Up Link (UL) subframes according to the TDD UL-DL configuration #4. 
a receiver circuit configured to receive Physical Downlink Shared Channel (PDSCH) data from the SCell; ¶ [0065] If a Physical Downlink Shared Channel (PDSCH) 207 is scheduled at the subframe #7 of the static TDD cell 202, a Hybrid Automatic Repeat reQuest-ACKnowledgement (HARQ-ACK) corresponding to the PDSCH 207 is transmitted in the UL subframe #1 on frequency f2 of the FDD cell 201 after 4 subframes since the transmission of PDSCH according to the UL control channel transmission timing of the FDD cell..
a transmitter circuit configured to transmit an acknowledgment message to the PCell, the acknowledgement message corresponding to the PDSCH data received on the SCell, wherein the UE selects an uplink subframe for sending the acknowledgement message based on a duplex mode of the PCell; ¶ [0065]  In the method of the related art, the HARQ-ACK corresponding to the PDSCH 207 is configured to be transmitted in the UL subframe #3 after 6 subframes since the transmission of PDSCH 207 in the TDD UL-c1 configuration #4. At this time, if PDSCH 206 is scheduled at subframe #7, the HARQ-ACK corresponding to PDSCH 206 is transmitted, after 4 subframes since the PDSCH transmission, at UL subframe #1 of frequency f2 of the FDD cell 201 as multiplexed with the HARQ-ACK corresponding to PDSCH 207 as denoted by reference number 208.
With regards to Claim 16, 23, 36, Choi teaches where the PCell and SCell operating modes are selected from a Frequency Division Duplex (FDD) mode and a Time Division Duplex (TDD) mode; ¶ [0065] Referring to FIG. 2A, a PCell operates in an FDD mode 201 with downlink transmission frequency of f1 and uplink transmission frequency f2. A Secondary cell (SCell) operates in a static TDD mode 202 with Down Link (DL) and Up Link (UL) subframes according to the TDD UL-DL configuration #4. 

With regards to Claim 9, Choi teaches where the PCell and SCell operating modes are selected from a Frequency Division Duplex (FDD) mode operating and a Time Division Duplex (TDD) mode; ¶ [0065] Referring to FIG. 2A, a PCell operates in an FDD mode 201 with downlink transmission frequency of f1 and uplink transmission frequency f2. A Secondary cell (SCell) operates in a static TDD mode 202 with Down Link (DL) and Up Link (UL) subframes according to the TDD UL-DL configuration #4.
With regards to Claims 2, 30, Choi teaches where the acknowledgement message comprises a Hybrid Automatic Repeat Request acknowledgment (HARQ ACK).  ; ¶ [0065]  In the method of the related art, the HARQ-ACK corresponding to the PDSCH 207 is configured to be transmitted in the UL subframe #3 after 6 subframes since the transmission of PDSCH 207 in the TDD UL-c1 configuration #4.
With regards to Claims 3, 10, 17, 24, 31, 37, Choi teaches where the receiver circuit detects a Physical Downlink Shared Channel (PDSCH) from the TDD SCell in a subframe n, the transmitter circuit transmits a Hybrid Automatic Repeat Request acknowledgment (HARQ ACK) to the FDD PCell in subframe n+4; ¶ [0065] Referring to FIG. 2A, a PCell operates in an FDD mode 201 with downlink transmission frequency of f1 and uplink transmission frequency f2. A Secondary cell (SCell) operates in a static TDD mode 202 with Down Link (DL) and Up Link (UL) subframes according to the TDD UL-DL configuration #4. If a Physical Downlink Shared Channel (PDSCH) 207 is scheduled at the subframe #7 of the static TDD cell 202, a Hybrid Automatic Repeat reQuest-ACKnowledgement (HARQ-ACK) corresponding to the PDSCH 207 is transmitted in the UL subframe #1 on frequency f2 of the FDD cell 201 after 4 subframes since the transmission of PDSCH according to the UL control channel transmission timing of the FDD cell.
With regards to Claims 4, 11, 18, 25, 32 , and 38,  Choi teaches a UE device, comprising a processor circuit configured to establish a connection to a first serving cell operating in a Frequency Division Duplex (FDD) mode, the first serving cell designated as a primary serving cell (PCell); and establish a connection to a second serving cell operating in a Time Division Duplex (TDD) mode, the second serving cell designated as a secondary serving cell (SCell); FIG. 1A AND  ¶ [0065] Referring to FIG. 2A, a PCell operates in an FDD mode 201 with downlink transmission frequency of f1 and uplink transmission frequency f2. A Secondary cell (SCell) operates in a static TDD mode 202 with Down Link (DL) and Up Link (UL) subframes according to the TDD UL-DL configuration #4. 
a receiver circuit configured to receive Physical Downlink Shared Channel (PDSCH) data from the SCell; ¶ [0065] If a Physical Downlink Shared Channel (PDSCH) 207 is scheduled at the subframe #7 of the static TDD cell 202, a Hybrid Automatic Repeat reQuest-ACKnowledgement (HARQ-ACK) corresponding to the PDSCH 207 is transmitted in the UL subframe #1 on frequency f2 of the FDD cell 201 after 4 subframes since the transmission of PDSCH according to the UL control channel transmission timing of the FDD cell..
a transmitter circuit configured to transmit an acknowledgment message corresponding to the PDSCH data to the PCell in a selected uplink subframe, wherein the selected uplink subframe is  a first valid uplink subframe n+k following the subframe n, where k>4. [0066]  If PDSCH 203 is scheduled at subframe #2 in the FDD cell 201, the HARQ-ACK corresponding to PDSCH 203 is transmitted at UL subframe #6 on frequency f2 of the FDD cell 201. At this time, PDCCH 204 of the static TDD cell 202 cannot be scheduled because subframe #2 of the static TDD cell is a UL subframe. Accordingly, the uplink subframe #6 on frequency f2 of the FDD cell 201 carries the HARQ-ACK corresponding to PDSCH 203 of the FDD cell 201 as denoted by reference number 20. 
With regards to Claims 19, and 26,  Choi teaches where the downlink subframe carrying the PDSCH is subframe n, and the selected uplink subframe is a first uplink subframe n+k following the subframe n, where k>4.. [0066]  If PDSCH 203 is scheduled at subframe #2 in the FDD cell 201, the HARQ-ACK corresponding to PDSCH 203 is transmitted at UL subframe #6 on frequency f2 of the FDD cell 201. At this time, PDCCH 204 of the static TDD cell 202 cannot be scheduled because subframe #2 of the static TDD cell is a UL subframe. Accordingly, the uplink subframe #6 on frequency f2 of the FDD cell 201 carries the HARQ-ACK corresponding to PDSCH 203 of the FDD cell 201 as denoted by reference number 20. 

 With regards to Claims 6, 13, 20, 27, 33, and 39, Choi teaches where the processor circuit operates in half-duplex TDD. ¶ [0069] FIG. 2B illustrates a control channel transmission timing in a situation where cells operating in different duplexing modes coexist according to the second embodiment of the present disclosure.
With regards to Claims 7, 14, 21, 28, 34, and 40, Choi teaches where the processor circuit uses an uplink/downlink subframe configuration for the TDD PCell when the UE is transmitting to the FDD SCell; ¶ [0070] Referring to FIG. 2B, a PCell operates in an FDD mode 211 with the downlink frequency f1 and the uplink frequency f2. An SCell operates in a dynamic TDD mode 212 with DL and UL subframes according to the TDD UL-DL configuration #4. In the dynamic TDD cell 212, subframes #2 and #3 are flexible (or dynamic) subframes that can be configured as uplink subframes according to the TDD UL-DL configuration #4 or, oppositely, downlink subframes. The configuration information indicating whether to configure the flexible subframe as a downlink subframe or an uplink subframe is transmitted to the UE through a higher layer signal, system information, and a downlink common control channel.

Conclusion;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462